Casey, J. (concurring in part and dissenting in part).
I dissent from so much of the majority’s decision as affirms Supreme Court’s award of maintenance in the amount of $100 per week to defendant for two years from the date of the entry of the judgment herein. The record establishes defendant’s continuous adulterous relationship since 1990 with a third party. Adultery in this State is a class B misdemeanor (Penal Law § 255.17) and in this matter constitutes egregious conduct on defendant’s part which resulted in the physical custody of the two minor children of the marriage being awarded to plaintiff. The egregious nature of defendant’s *909conduct was clearly established in the determination of the custody issue, which was based upon the finding that defendant’s "all encompassing involvement with her lovers seems to have blunted her sensitivity to the needs and concerns of her children”. Defendant’s egregious conduct was not limited to lack of concern for her children’s interests. In granting plaintiff a divorce on grounds of cruel and inhuman treatment, Supreme Court found that defendant had repeatedly engaged in public conduct with her paramour that caused plaintiff embarrassment and anxiety in front of his friends and family members.
Defendant is self-supporting and gainfully employed on a full-time basis. In no way is she likely to become a public charge. That there has been a discrepancy in the respective incomes of the parties in the past does not require an award of maintenance. It was a clear abuse of discretion, in my view, for Supreme Court to award defendant maintenance in these circumstances.
In all other respects I agree that the judgment of Supreme Court should be affirmed.
Ordered that the judgment is affirmed, without costs.